Citation Nr: 1539063	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-12 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral incipient cataracts and dry eye syndrome (bilateral eye disorder).

2.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to higher initial ratings for facial rashes with rosacea rated as 10 percent disabling from March 7, 2010, and 30 percent disabling from August 14, 2014.

4.  Entitlement to an initial compensable rating for right foot plantar calcaneal spurring.

5.  Entitlement to an initial compensable rating for left foot plantar calcaneal spurring.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to March 2010 with verified service in Iraq from June 2007 to February 2008.  The Veteran also had approximately three and a half years of earlier service.

This matter comes before the Board of Veterans' Appeals (Board) from September 2010, January 2013, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2014, the Board remanded some of the appealed issues for additional development.  Jurisdiction over the appeal was thereafter transferred to the RO in Reno, Nevada.  In May 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

As to the claim of service connection for a sleep disorder which comes to the Board from a February 2013 notice of disagreement to the January 2013 rating decision followed by July 2013 Substantive Appeal after the June 2013 statement of the case, the Board has recharacterized the issue as it appears above so as to take into account his claims regarding having a disability due to the environmental hazards he was exposed to while serving in Iraq.

Also as to the claim of service connection for a sleep disorder, the Veteran testified at a hearing before the undersigned in May 2015.  This hearing addressed the claims for higher ratings for his bilateral eye disorder and facial rashes with rosacea.  The Veteran did not offer testimony on the issue of service connection for a sleep disorder.  In Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  789 F.3d 1375 (Fed. Cir. 2015).  In light of the Federal Circuit's holding in Scott, the Board finds that it can proceed to adjudicate the Veteran's service connection claim for a sleep disorder without remanding for a hearing because he was afforded a Board hearing since he submitted his July 2013 Substantive Appeal as to the claim and he did not raise this issue at that hearing.  

While additional evidence has been added to the claims file since the issuance of the April 2015 supplemental statement of the case, the Board finds that VA adjudication of the current appeal may go forward without first obtaining a waiver of agency of original jurisdiction (AOJ) review or remanding the appeal for AOJ review, because this evidence is duplicative of evidence already found in the record and therefore it is not pertinent evidence.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The claim of service connection for a sleep disorder as well as the claims for higher ratings for facial rashes, right foot plantar calcaneal spurring, and left foot plantar calcaneal spurring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's bilateral eye disorder is manifested by adverse symptomatology that equates to chronic active conjunctivitis at all times during the pendency of the appeal. 

2.  The Veteran testified in May 2015 that the award of a 10 percent rating for his bilateral eye disorder would satisfy his appeal as to this issue. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for a bilateral eye disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.20, 4.21, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Code 6018 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran testified in May 2015 that the award of a 10 percent rating for his Veteran's bilateral eye disorder would satisfy his appeal as to this issue.  Therefore, because at will be explained in more detail below the most probative evidence of record shows that the Veteran's bilateral eye disorder meets the criteria for a 10 percent rating at all times during the pendency of the appeal the Board finds that no further discussion of the VCAA is required.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The Claim

The Veteran asserts that his bilateral eye disability mets the criteria for a 10 percent higher evaluation due to his chronic dry eye with pain and itching as well as his need to constantly put artificial tears in his eyes.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The September 2010 rating decision granted service connection for the Veteran's bilateral eye disorder and assigned a non compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 6027.  Diagnostic Code 6027 provides that preoperative cataracts are rated based on visual impairment.   

The Court has held that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Therefore, based on the Veteran's written statements to VA as well as his personal hearing testimony regarding his adverse eye symptomatology (i.e., chronic dry eye with pain and itching as well as a need to constantly put artificial tears in his eyes), the Board finds that rating his bilateral eye disorder by analogy to conjunctivitis under 38 C.F.R. § 4.84a, Diagnostic Code 6018 is "more appropriate" than the one used by the RO for rating his service-connected bilateral eye disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Under 38 C.F.R. § 4.79, Diagnostic Code 6018, chronic conjunctivitis (nontrachomatous) that is active (i.e., with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is rated as 10 percent disabling.  Inactive conjunctivitis is evaluated based on residuals, such as visual impairment and disfigurement (see Diagnostic Code 7800).

Initially, the Board finds that the Veteran through his writings to VA and his personal hearing testimony has competently and credibly provided evidence that his service-connected bilateral eye disability is manifested by chronic dry eye with pain and itching as well as his need to constantly put artificial tears in his eyes because this adverse symptomatology comes to him via his own senses.  See Davidson.  Moreover, a review of the record on appeal documents similar complaints at his June 2010 and April 2013 VA examinations as well as in his treatment records. 

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran has adverse eye symptomatology that equates to chronic active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion, etc. . . is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the criteria to grant the Veteran a 10 percent rating for his bilateral eye disability by analogy to chronic active conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 have been met and the appeal is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that the criteria for a 10 percent rating have been met during this time and the Board need not consider staged ratings.  See Fenderson.  

The Veteran testified that a 10 percent rating would satisfy his appeal as to this issue.  Therefore, the Board finds that it need not discuss whether the criteria for a rating in excess of 10 percent is warranted, whether the criteria for referral of the claim for an extraschedular rating under 38 C.F.R. § 3.321 (2015) have been met, or whether the criteria for a TDIU have been met.  See Hamilton.


ORDER

An initial 10 percent rating for bilateral incipient cataracts and dry eye syndrome is granted at all times during the pendency of the appeal.



REMAND

As to the claim of service connection for a sleep disorder, given the Veteran's service in Iraq and his claims regarding experiencing observable symptoms of a sleep disorder, the Board finds that a remand is required to obtain a medical opinion as to the diagnoses as well as the origins of his claimed disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Also see Davidson.  

As to the claim for higher initial ratings for facial rashes with rosacea, the Veteran testified in substance that his disability has worsened since his last VA examination.  Therefore, the Board finds that it must remand the claim to provide the Veteran with a new VA examination to assess the current nature, extent, and severity of his disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Given the statements found in the record regarding the severity of the Veteran's skin disability fluctuating, the AOJ should try to provide the Veteran with the VA examination at a time his adverse skin symptomatology is active.  See Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").

As to the claim for compensable ratings for right and left foot plantar calcaneal spurring, in July 2013 the Veteran filed a statement that acts as a timely notice of disagreement (NOD) as to the June 2013 rating decision that granted service connection for bilateral plantar calcaneal spurring and assigned non compensable ratings.  See 38 C.F.R. § 20.201 (2015) (a written communication expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result; it must be in terms which can reasonably be construed as disagreement and a desire for appellate review).  However, no further action was taken by the AOJ.  Therefore, the Board finds that a remand is required for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

While these issues are in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associated with the claims file all of the Veteran's post-January 2013 treatment records from the Southern Nevada VA Health Care System including from the Las Vegas VA Medical Center.

2.  After obtaining an authorization from the Veteran, associated with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service sleep problems and any continued problems since that time as well as his current problems due to his facial rashes with rosacea, right foot plantar calcaneal spurring, and left foot plantar calcaneal spurring.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Issue a SOC as to the claims for compensable ratings for right and left foot plantar calcaneal spurring.  If the Veteran thereafter perfects his appeal as to either issue, return that issue to the Board.

5.  After undertaking the above development to the extent possible, obtain a medical opinion as to the Veteran's claim of service connection for a sleep disorder, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims file must be provided to the examiner.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition is attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After undertaking the above development to the extent possible, provide the Veteran with a dermatological examination at a time when his service-connected facial rashes with rosacea is active, if possible.  The claims file must be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with opinions as to the percent of his entire body covered by the facial rashes with rosacea; the percent of exposed areas affected by the facial rashes with rosacea; and the total number of weeks of systemic therapy required for the facial rashes with rosacea during each 12 month period since March 2010.  Pictures of the facial rashes with rosacea should be taken.  In answering all questions please articulate the reasons underpinning your conclusions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completion of all requested and necessary development, the AOJ should readjudicate the claims in light of all the evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the April 2015 SSOC.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


